Denied January 18, 1918.
On Petition for Rehearing.
(154 Pac. 106.)
In Banc.
Mr. Justice Bean
delivered the opinion of the court.
11. The petition for rehearing suggests a further ruling as to the working force of Chapter 339 of the Laws *657of 1913, as amended by Chapter 337 of the Laws of 1915. The “state engineer” being substituted for the “state highway engineer” by the later act, there can be no question but that all the duties coming within the purview of the statute would devolve upon the state engineer, and for this reason the enactment of 1915 provides the assistance of a deputy for that official. It also subjects the state engineer to the duty of responding to the requisitions of the highway commission in the matter of the construction of state, roads. These additional explanations cover all the interrogatories submitted by the petition, in so far as they pertain to the issues raised in this proceeding.
Other points are ably argued, but are not involved in the litigation, so as to authorize this court to adjudicate the same. With this explanation, a rehearing will be denied.
Demurrer Overruled. Rehearing Denied.
Mr. Justice Eakin took no part in the consideration of this case.